685 S.E.2d 797 (2009)
STATE of North Carolina
v.
Eddie Dean PAYNE.
No. 11P09.
Supreme Court of North Carolina.
October 8, 2009.
David Belser, Asheville, for Payne.
Richard A. Graham, Assistant Attorney General, for State of NC.

AMENDED ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant on the 6th of January 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed by order of the Court in conference, this the 8th of October 2009."
Upon consideration of the petition filed on the 6th of January 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."